           Case 1:17-cr-00611-AT Document 691 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,                                                ORDER

                                                                 FILED UNDER SEAL
              -against-

JOEY COLON,                                                          17 Cr. 611-2 (AT)

                             Defendant.
ANALISA TORRES, District Judge:

       The status conference scheduled for January 7, 2020 is hereby ADJOURNED sine die.

       It is hereby ORDERED that sentencing in this matter is set for May 4, 2020, at 12:00
p.m. By April 20, 2020, Defendant shall file his sentencing submission. By April 27, 2020,
the Government shall file its sentencing submission. Submissions shall be filed under seal.

       SO ORDERED.

Dated: December 27, 2019
       New York, New York



                                                                  ANALISA TORRES
                                                                United States District Judge
